DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2020 has been entered. 

Response to Amendment
This Office Action is responsive to the amendment filed on 24 September 2020. As directed by the amendment: Claims 1, 8, 9, and 25 have been amended, Claims 5, 19, 20, 22-24, and new claims 29 and 30 stand withdrawn, and Claims 29-32 have been newly added. Claims 1-32 currently stand pending in the application. 
The amendments to Claims 1 and 25 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(a) and (b) listed in the previous action. Namely, the failure to comply with the written description requirement and the indefiniteness have been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(a) are withdrawn. However, the amendments to Claims 8 and 9 are not sufficient to overcome the relevant rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has not been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(b) are maintained and are repeated in relevant part herein. 


Response to Arguments
Applicant’s arguments with respect to the rejection of Claim 9 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant contends that the specification discloses that the insufflated fluid enters the outer membrane, and that the addition of more fluid into the outer membrane pressurizes it above the pressure of the insufflated fluid in the membrane (see Args., p. 8). Examiner respectfully submits that this explanation appears to indicate that the insufflated fluid that is in the outer membrane has a lower pressure than the rest of the fluid in the outer membrane. It is unclear it is physically possible to pressurize part of the fluid within the membrane without pressuring another part (the insufflated fluid). The claim requires that the fluid in the outer membrane both comprises the insufflated fluid and has a pressure above the pressure of the insufflated fluid (which it comprises), which is indefinite. Rather, it appears that the disclosure is suggesting that the insufflated fluid enters the outer membrane, and that the addition of more fluid into the outer membrane pressurizes the outer membrane as a whole (including insufflated fluid and the more fluid) above the pressure that the insufflated fluid had in the body cavity (and not in the membrane). 
Applicant’s arguments with respect to Examiner’s previous response to arguments have been considered but are moot because the rejections below do not rely on the interpretation of the references applied in the prior rejection and which are argued by Applicant as an improper interpretation of the prior art (see Args., p. 13-15). Applicant contends that because Swisher, Pacak, and Hasson disclose a distal outer balloon intended to be inserted below the incision site, they are not i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane. In their disclosed usages, i.e. without modification to utilize a capability to inflate at least partially within the incision site to directly contact an actual internal face of an incision plane, each of the prior arts’ balloons is adapted to press upwards/adjacently against the tissue that has been cut (the “cut tissue”) at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1)/(2) and 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant contends that the membrane in each of Swisher, Pacak, and Hasson does not press against the cut tissue. Examiner respectfully submits, as described above, that the term “cut tissue” may comprise a region of tissue in which there is an incision, i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane. Each of the prior arts’ balloons is adapted to press upwards/adjacently against the tissue that has been cut (the “cut tissue”) at the incision site to seal the incision site. 

Applicant further disagrees with the interpretation that the term “cut tissue” may comprise a region of tissue in which there is an incision (see Args., p. 18), because cut tissue cannot extend to “a region” where there was incision(s) and the Examiner does not offer any boundary for this region. Examiner respectfully submits that Applicant’s interpretation of the term “cut tissue” to mean “an internal cut face of the incision” is not the broadest reasonable interpretation. A tissue that is cut, or a tissue that has an incision therein, is “cut tissue”; for example, an incised abdomen includes cut abdominal tissue, and abdominal tissue adjacent to the incision would not be considered uncut. The broadest reasonable interpretation is not an actual raw end of an incision. The prior art discloses inflatable outer membranes that press against tissue well within a reasonable region of an incision since they are at least directly adjacent the incision, i.e. at least adjacent a distal surface of a three-dimensional section of tissue including the incision. Further, the instant application itself does not support a narrow interpretation of the term that requires the cut tissue to mean an internal cut face of the incision. The disclosure does not describe and the drawings do not show how the cannula is positionally held within an incision site, in particular with respect to where the inflatable outer membrane is positioned with respect to an internal cut face of the incision. The specification describes the cannula is wedged within the incision site [0031] and the outer membrane as a seal membrane that anchors/seals the cannula to the incision site [0087], however this does not explicitly state nor cannula may be wedged within the incision site at a position along the casing superior to the outer membrane, with the elasticity of the tissue surrounding the incision site providing a compressive force about the cannula such that the cannula is wedged therein, with the outer membrane anchoring/sealing the cannula to the incision site by inflation at a distal face of the tissue such that the cannula cannot be pulled out of the incision site and therefore is anchored/sealed thereto in conjunction with the compressive force exerted by the tissue. The specification thus allows for a variety of positional interactions of the cannula within the incision site by not explicitly defining any one position, and the claims are interpreted with the same breadth. A seal may be achieved by the membrane expanding distally of the incision and blocking fluid from flowing from the cavity into the cut tissue. Accordingly, based on the disclosure of the instant application, any further amendments to narrow the claim language such that the outer membrane directly presses against an internal cut face of the incision may constitute new matter. 










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to Claim 9, it is unclear how the fluid in the outer membrane can both comprise the insufflated fluid and have a pressure above the pressure of the insufflated fluid (which it comprises). For examination purposes, the limitation will be interpreted as the fluid in the outer membrane is pressurized. 











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 21, 25, and 32 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,998,113 to Swisher. 
As to Claims 1, 3, 4, 7, 8, and 21, Swisher discloses a cannula adapted to be inserted into an incision site, shown in Figs. 1-4, comprising a casing (12) defining a lumen (18) sized and dimensioned to receive one or more medical instruments, a bellows (26; under broadest reasonable interpretation, a bellows is a container which is deformable in such a way as to alter its volume which has an outlet where one wishes to blow air), an inflatable outer membrane (28) attached to the casing and substantially covering a longitudinal length of the casing (the longitudinal length is interpreted as the longitudinal length of the portion of the casing covered by the outer membrane; the outer membrane substantially covers a longitudinal length of the portion of the casing covered by the outer membrane; the limitation does not require an entire longitudinal length of the entire casing to be substantially covered), at least one flow channel (30) fluidly connecting the bellows to the outer membrane, and at i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane; as seen in Swisher Fig. 4, the filled or pressurized outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane); wherein the at least one activator deactivates the bellows to move the fluid contained in the outer membrane to de-pressurize the outer membrane (col. 4 / ll. 49-55); wherein the fluid is contained inside the bellows and wherein the at least one activator compresses the bellows (col. 4 / ll. 35-44), shown in Fig. 4; wherein the at least one flow channel is located on or within the casing, shown in Fig. 3; the cannula capable of being wedged within the incision site (under broadest reasonable interpretation, the term “wedged” means pressed into a narrow space; the cannula of Swisher is capable of being wedged within the incision site, shown for example in Fig. 4, due to the elasticity of the tissue surrounding the incision site providing a compressive force about the portion of the cannula that is wedged therein); wherein the casing is 3-D printed (interpreted as a product by process limitation which is given limited weight and not limited to the manipulation of the recited steps, but only to the structure implied by the steps, which in this case is the resulting casing, which as claimed is disclosed in Swisher). 
As to Claims 25 and 32, Swisher discloses a cannula adapted to be inserted into an incision site, shown in Figs. 1-4, comprising a casing (12) defining a lumen (18) adapted to receive one or more medical instruments, an inflatable outer membrane (28) attached to the casing and substantially covering a longitudinal length of the casing (the longitudinal length is interpreted as the longitudinal i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane; as seen in Swisher Fig. 4, the filled or pressurized outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane); the cannula capable of being wedged within the incision site (under broadest reasonable interpretation, the term “wedged” means pressed into a narrow space; the cannula of Swisher is capable of being wedged within the incision site, shown for example in Fig. 4, due to the elasticity of the tissue surrounding the incision site providing a compressive force about the portion of the cannula that is wedged therein). 

Claims 1, 2, 4, 7, 8, 16, 21, 25, and 32 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2017/0135687 to Pacak et al. (hereinafter, “Pacak”). 
As to Claims 1, 2, 4, 7, 8, 16, and 21, Pacak discloses a cannula adapted to be inserted into an incision site, shown in Figs. 19-21, comprising a casing (elongate tube shown in Fig. 19) defining a lumen (interior of casing) sized and dimensioned to receive one or more medical instruments, a bellows (300), an inflatable outer membrane (not shown in this embodiment; shown for exemplary purposes in another embodiment, as 204 in Fig. 17) attached to the casing and substantially covering a longitudinal i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane; in Pacak, the filled or pressurized outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane); wherein the bellows is filled with the fluid through a valve (303; external to the bellows) fluidly connected to the bellows; wherein the fluid is contained inside the bellows and wherein the at least one activator compresses the bellows; wherein the at least one flow channel is located on the casing, shown in Fig. 19; the cannula capable of being wedged within the incision site (under broadest reasonable interpretation, the term “wedged” means pressed into a narrow space; the cannula of Pacak is capable of being wedged within the incision site due to the elasticity of the tissue surrounding the incision site providing a compressive force about the portion of the cannula that is wedged therein); wherein the at least one activator comprises a rotatable cap (cap component comprising 212 rotates relative to 213); wherein the casing is 3-D printed (interpreted as a product by process limitation which is given limited weight and not limited to the manipulation of the recited steps, but only to the structure implied by the steps, which in this case is the resulting casing, which as claimed is disclosed in Pacak). 
As to Claims 25 and 32, Pacak discloses a cannula adapted to be inserted into an incision site, shown in Figs. 19-21, comprising a casing (elongate tube shown in Fig. 19) defining a lumen (interior of casing) adapted to receive one or more medical instruments, an inflatable outer membrane (not shown in this embodiment; shown for exemplary purposes in another embodiment, as 204 in Fig. 17) attached to the casing and substantially covering a longitudinal length of the casing (the longitudinal length is interpreted as the longitudinal length of the portion of the casing covered by the outer membrane; the outer membrane substantially covers a longitudinal length of the portion of the casing covered by the outer membrane; the limitation does not require an entire longitudinal length of the entire casing to be substantially covered), at least one flow channel (215) fluidly connecting a fluid reservoir (interior of 300) to the outer membrane, and at least one activator (212, 213) to push a fluid into the outer membrane to fill or pressurize the outer membrane [0151], wherein the filled or pressurized outer membrane is adapted to press against a cut tissue at the incision site to seal the incision site (under broadest reasonable interpretation, the term “cut tissue” may comprise a region of tissue in which there is an incision, i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane; in Pacak, the filled or pressurized outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane); the cannula capable of being wedged within the incision site (under broadest reasonable interpretation, the term “wedged” means pressed into a narrow space; the cannula of Pacak is capable of being wedged within the incision site due to the elasticity of the tissue surrounding the incision site providing a compressive force about the portion of the cannula that is wedged therein).  


Claims 25 and 32 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. 5,176,697 to Hasson et al. (hereinafter, “Hasson”). 
As to Claims 25 and 32, Hasson discloses a cannula adapted to be inserted into an incision site, shown in Fig. 4, comprising a casing (114) defining a lumen (116) adapted to receive one or more medical instruments (e.g. 112), an inflatable outer membrane (132) attached to the casing and substantially covering a longitudinal length of the casing (the longitudinal length is interpreted as the longitudinal length of the portion of the casing covered by the outer membrane; the outer membrane substantially covers a longitudinal length of the portion of the casing covered by the outer membrane; the limitation does not require an entire longitudinal length of the entire casing to be substantially covered), at least one flow channel (140) fluidly connecting a fluid reservoir (152) to the outer membrane, and at least one activator (150; under broadest reasonable interpretation, the activator causes the fluid to move when activated) to push (under broadest reasonable interpretation, to influence or urge) a fluid into the outer membrane to fill or pressurize the outer membrane (col. 8 / ll. 33 – col. 9 / ll. 34), wherein the filled or pressurized outer membrane is adapted to press against a cut tissue at the incision site to seal the incision site (under broadest reasonable interpretation, the term “cut tissue” may comprise a region of tissue in which there is an incision, i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane; in Hasson, shown for example in Fig. 1, the filled or pressurized outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane); the cannula capable of being wedged within the incision site (Hasson, col. 3 / ll. 35-49) (under broadest reasonable interpretation, the term “wedged” means pressed into a narrow space; the cannula of Hasson is capable of being wedged within the incision site, shown for example in Fig. 1, due to the elasticity of the tissue 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,697 to Hasson et al. (hereinafter, “Hasson”) in view of U.S. Patent Application Publication No. US 2017/0087311 to Sias et al. (hereinafter, “Sias”). 
Hasson discloses a cannula adapted to be inserted into an incision site, shown in Fig. 4, comprising a casing (114) defining a lumen (116) sized and dimensioned to receive one or more medical instruments (e.g. 112), a bellows (150; under broadest reasonable interpretation, a bellows is a container which is deformable in such a way as to alter its volume which has an outlet where one wishes to blow air; the volume of the syringe 150 is altered by movement of an internal piston which expels fluid), an inflatable outer membrane (132) attached to the casing and substantially covering a i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane; in Hasson, shown for example in Fig. 1, the filled or pressurized outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane); the cannula capable of being wedged within the incision site (Hasson, col. 3 / ll. 35-49) (under broadest reasonable interpretation, the term “wedged” means pressed into a narrow space; the cannula of Hasson is capable of being wedged within the incision site, shown for example in Fig. 1, due to the elasticity of the tissue surrounding the incision site providing a compressive force about the portion of the cannula that is wedged therein). 
Hasson is silent as to a bellows and at least one activator that activates the bellows to push a fluid into the outer membrane to fill or pressurize the outer membrane. 
Sias teaches a means of pushing a fluid comprising a bellows (632) and an activator (636,640) that activates the bellows to push a fluid [0098], shown in Fig. 16. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the system in Hasson with a bellows and activator as taught by Sias, to replace the syringe disclosed in Hasson, since the simple substitution of one known element for another . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson in view of Sias (hereinafter, “Hasson/Sias”), as applied to Claim 1 above, and further in view of U.S. Patent No. US 8,696,557 to Fischvogt and U.S. Patent No. US 5,634,937 to Mollenauer et al. (hereinafter, “Mollenauer”); and Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson in view of Fischvogt and Mollenauer. 
As to Claim 10, Hasson/Sias disclose the claimed invention except for further comprising an inner membrane inflatable with the fluid to seal the lumen with or without the one or more medical instruments disposed therein. 
Fischvogt teaches that a cannula may comprise an inflatable outer membrane (116) to prevent longitudinal movement of the cannula when inserted into a body cavity, and an inflatable inner membrane (120) to enable sealed passage of medical instruments through the cannula lumen (col. 3 / ll. 17-27; col. 4 / ll. 16-41). 
Mollenauer teaches a cannula comprising a casing (22) defining a lumen sized and dimensioned to receive one or more medical instruments, a bellows (25), shown in Fig. 6, an inflatable inner membrane (20), at least one flow channel fluidly connecting the bellows to the inner membrane, wherein the bellows pushes a fluid into the inner membrane to seal the lumen with or without the one or more medical instruments disposed therein (col. 6 / ll. 9 – col. 7 / ll. 7). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the cannula disclosed in Hasson/Sias with an inflatable inner 
As to Claim 28, Hasson discloses the claimed invention except for further comprising an inner membrane inflatable with the fluid to seal the lumen with or without the one or more medical instruments disposed therein. 
Fischvogt teaches that a cannula may comprise an inflatable outer membrane (116) to prevent longitudinal movement of the cannula when inserted into a body cavity, and an inflatable inner membrane (120) to enable sealed passage of medical instruments through the cannula lumen (col. 3 / ll. 17-27; col. 4 / ll. 16-41). 
Mollenauer teaches a cannula comprising a casing (22) defining a lumen adapted to receive one or more medical instruments, shown in Fig. 6, an inflatable inner membrane (20), at least one flow channel fluidly connecting a fluid reservoir (inside 25) to the inner membrane, and at least one activator (25; under broadest reasonable interpretation, the activator causes the fluid to move when activated) to push a fluid into the inner membrane to seal the lumen with or without the one or more medical instruments disposed therein (col. 6 / ll. 9 – col. 7 / ll. 7). 
. 

Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson/Sias, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. US 2009/0275898 to Wenchell; and Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson in view of Wenchell. 
As to Claims 9 and 31, Hasson/Sias are silent as to wherein the fluid comprises an insufflated fluid from the body cavity and the fluid in the outer membrane is pressurized above a pressure of the insufflated fluid. 
Wenchell teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments and an inflatable membrane attached to the casing and filled with a fluid, shown in Fig. 3, wherein the cannula is insertable into body cavity through an incision site 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide an opening through the cannula disclosed in Hasson/Sias to allow insufflated fluid from the body cavity to assist in inflating the outer membrane, as taught by Wenchell, since this would offer supplementary fluid to the fluid pushed in via the bellows. The insufflated fluid may help to expand the membrane as the cannula is being inserted into the body cavity, with the bellows then fully inflating the membrane to keep the cannula emplaced. The bellows would pressurize the outer membrane above a pressure of the insufflated fluid remaining external to the cannula, since this would allow the outer membrane to remain inflated and to sufficiently hold the cannula in place. 
As to Claims 26 and 27, Hasson is silent as to wherein the fluid in the outer membrane comprises an insufflated fluid, and wherein the fluid in the outer membrane is pressurized above a pressure of an insufflated fluid. 
Wenchell teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments and an inflatable membrane attached to the casing and filled with a fluid, shown in Fig. 3, wherein the fluid in the membrane comprises an insufflated fluid ([0032], insufflated fluid may be permitted to enter the lumen to assist in inflating the membrane). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide an opening through the cannula disclosed in Hasson to allow insufflated fluid from the body cavity to assist in inflating the outer membrane, as taught by Wenchell, since this would offer supplementary fluid to the fluid pushed in via the activator. The insufflated fluid may help to expand the membrane as the cannula is being inserted into the body cavity, with the activator then fully inflating the membrane to keep the cannula emplaced. The activator would pressurize the outer membrane above a pressure of the insufflated fluid remaining external to the . 

Claims 6, 11-15, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson/Sias in view of Fischvogt and Mollenauer (hereinafter, “Hasson/Sias/Fischvogt/Mollenauer”), as applied to Claim 10 above, and further in view of U.S. Patent No. US 9,254,148 to Hart. 
As to Claims 6, 11, and 12, Hasson/Sias/Fischvogt/Mollenauer disclose a plurality of flow channels (for filling the outer membrane in Hasson and the inner membrane as taught in Mollenauer) but are silent as to further comprising a flow selector, wherein the flow selector is actuatable to open or close the at least one flow channel; wherein the flow selector comprises a dial disposed proximate to a proximal end of the cannula; wherein the dial comprises a rotatable layer overlying a port layer comprising a plurality of ports corresponding with and selectively in fluidic communication with said plurality of flow channels, wherein the rotatable layer is rotated to select the ports and the flow channels to open or close. 
Hart teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments, a flow channel (path of flow through 206 into lumen), and a flow selector (200), shown in Figs. 16-23, wherein the flow selector is actuatable to open or close the flow channel; wherein the flow selector comprises a dial disposed proximate to a proximal end of the cannula; wherein the dial comprises a rotatable layer overlying a port layer (layer comprising 206) comprising a port (206) corresponding with and in fluidic communication with said flow channel, wherein the rotatable layer is rotated to select the port and the flow channel to open or close (col. 8 / ll. 5-35). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the cannula disclosed in Hasson/Sias/Fischvogt/Mollenauer with a e.g. near the inlets of the flow channels disclosed in Hasson/Sias/Fischvogt/Mollenauer, such that the dial comprises a rotatable layer overlying a port layer comprising the plurality of ports corresponding with and selectively in fluidic communication with said plurality of flow channels (each flow channel has a corresponding port that allows access to the flow channel from exterior of the cannula), whereby rotation of the rotatable layer would allow a port and corresponding flow channel to be opened (when aligned with the inflation port on the rotatable layer) or closed (when not aligned). Then, the bellows as taught by Sias could be selectively coupled with a particular flow channel due to rotation/actuation of the flow selector, to inflate the outer membrane or inner membrane when coupled to its respective port and flow channel. 
Further as to Claims 13-15 and 18, Hart teaches the dial comprises a tab (400), wherein the tab is rotatable to open or close the flow channel (based on its position relative to the other tabs 155,156; col. 9 / ll. 50 – col. 10 / ll. 35), shown in Figs. 21-23. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the dial with a plurality of tabs, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and a plurality of tabs spaced apart about the dial would allow for various finger holds and better grip. Rotation of any of these plurality of tabs (e.g. a first, second, and third tab), as a mechanism for rotating the rotatable layer relative to the port layer, would serve to fill or seal the outer membrane, or fill or seal the inner membrane disposed in the lumen, when the port and flow channel corresponding to each membrane is or is not aligned with the inflation port on the rotatable layer. When a flow channel is aligned with the inflation port on the rotatable layer, the bellows is coupled with that particular flow channel to inflate or deflate the respective membrane; when no flow channel is aligned with the inflation port, the bellows is functionally sealed off from the cannula. As contemplated by Mollenauer, the bellows may both inflate . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson/Sias/Fischvogt/Mollenauer/Hart as applied to Claim 12 above, and further in view of Wenchell. 
Hasson/Sias/Fischvogt/Mollenauer/Hart disclose the claimed invention wherein the port layer allows fluid to enter the bellows, because as contemplated by Mollenauer, the bellows may both inflate and deflate the membrane, such that when a flow channel is aligned with the inflation port on the rotatable layer and the bellows is coupled with that particular flow channel, the inflation of the membrane results in corresponding deflation of the bellows and the deflation of the membrane results in corresponding inflation of the bellows. Hasson/Sias/Fischvogt/Mollenauer/Hart are silent as to wherein the port layer comprises a bellows port allowing an insufflated fluid to enter the bellows. 
Wenchell teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments and an inflatable membrane attached to the casing and filled with a fluid, shown in Fig. 3, wherein insufflated fluid may be permitted to enter the lumen to assist in inflating the membrane [0032]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide an opening, or bellows port, through a distal part of the cannula disclosed in Hasson/Sias/Fischvogt/Mollenauer/Hart to allow insufflated fluid from the body cavity to assist in inflating the membrane, as taught by Wenchell, since this would offer supplementary fluid to the fluid pushed in via the bellows. The insufflated fluid may help to expand the membrane as the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                            

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775